— Judgment and orders affirmed, with costs. All concur, except Larkin, J., not voting. (The judgment is for plaintiff in an action for breach of contract. The orders denied defendant-appellant’s motion to vacate the judgment on the ground of fraud, or in the alternative, to set aside the verdict and for a new trial on the ground of newly discovered evidence, and denied defendant-appellant’s motion for reargument of said motion.) Present— Cunningham, P. J., Dowling, Harris, McCurn and Larkin, JJ.